Citation Nr: 0511034	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  96-23 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for plantar wart, first metatarsal head area.

2.  Entitlement to service connection for uterine fibroid 
cysts.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1982 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In September 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.

In December 2001, the Board remanded the veteran's claims for 
further development.  As this development has since been 
undertaken, the claims are properly before the Board at this 
time.

The issue of service connection for uterine fibroid cysts is 
addressed in the Remand portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  .  VA will provide notification when 
further action is required on the part of the veteran.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's plantar 
wart, first metatarsal head area, is manifested by more than 
moderate limitation of motion of the ankle or more than 
moderate injury of the foot.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for plantar wart, first metatarsal head area, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2002), effective prior to August 30, 2002; 38 
C.F.R. § 4.118, Diagnostic Code 7819 (2004)), effective on 
and after August 30, 2002.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A February 1995 outpatient record shows the veteran had some 
hardened areas on the sole of her right foot, along with 
ingrown toenails.

In March 1995, the veteran complained of pain on the ball of 
her foot.  She underwent examination and debridement.  The 
impression was plantar wart, right foot, recurrent.

In May 1995, the veteran complained of painful knots on the 
bottom of her right foot.  On examination, she had firm 
linear hyperkeratosis and a single firm nodule on her right 
metatarsal head.  There was no loss of skin.  There was 
paring revealed and no pinpoint bleeding.  The right heal had 
a similar smaller keratotic papule.  In June 1995, the 
veteran returned for problems with a nodule on her right 
foot.

In September 1995, the veteran complained of a plantar wart 
on her right foot.  It had been trimmed and burnt off in 1986 
and then recurred a couple of years later.  The assessment 
was onychomycosis.  A September 1995 X-ray report shows a 
small spur at the head of the first metatarsal.  Mild 
spurring was also noted at the plantar and posterior aspects 
of the os calcis.  The joints appeared preserved.

A March 1996 podiatry record shows the veteran complained of 
a painful, tender region below her right heel.  The 
assessment was of a plantar wart.

An April 1996 treatment record shows the veteran indicated 
she had walked a lot in the past week, and this had brought 
on chronic foot pain.  She complained of elongated and 
painful toenails.  The assessment was onychomyosis and 
intractable plantar keratosis on the right.

In July 1996, the veteran underwent VA examination.  She 
complained of constant pain on her right foot, on the plantar 
aspect.  She stated she was unable to bear weight.  Clinical 
evaluation revealed that the veteran's ankle had full range 
of motion with no tenderness.  The right foot was 
neurovascularly intact.  There was, on the plantar aspect of 
the foot and on the right metatarsal head, hyperkeratosis of 
the skin with a firm nodule.  There was no sign of acute 
inflammation.  There was tenderness on palpation.  There were 
thickened nail changes of the big toenail, and there was a 
callus on the lateral aspect of the fifth toe, which was a 
little swollen and tender.  The diagnoses were right foot 
plantar warts, hypertrophic right big toenail, and callus on 
the fifth toe.

Also in July 1996, the veteran testified at a personal 
hearing at the RO.  She testified that she first had a 
problem with the plantar wart on her right foot in 1985 or 
1986.  At present, it came back and started coming around 
1990 or 1991.  It had been taken off with a freeze burn.  It 
came back in the same spot and was worse than before.  It 
caused a lot of pain and swelling.  It was hard, and VA kept 
shaving it down.  VA had given her a soft pad to use in her 
shoes.  It caused problems in buying shoes, because she 
needed a larger shoe for her right foot than her left.  It 
was swollen all the time, and had corns.  She used cream for 
her wart.  She stated she could not stand on her feet for 
very long.  Her feet would swell and become even more 
painful.  She was afraid that later in life, she would have 
to have her feet amputated, in part because of her diabetes.

In September 1996, the veteran underwent podiatry 
examination.  She complained of a plantar wart.  She had one 
wart, approximately four millimeters in diameter, on the ball 
of her right foot.  The assessment was plantar wart.

In March 1997, the veteran underwent VA examination.  Her 
claims file was not reviewed.  She complained of plantar 
warts.

A February 2001 treatment record shows the veteran complained 
of pain in both feet.  On examination, there was pain on 
range of motion of the right ankle and at the medial 
calcaneal tubercle on the right.  There was decreased 
dorsiflexion at the right ankle.  The assessment was plantar 
fascitis on the right heel caps, and ankle pain.

In September 2001, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  As to her plantar 
wart, the veteran indicated she had a problem staying on her 
feet for a period of time longer than 30 minutes.  She also 
had problems walking.  VA had prescribed inserts that she 
used.  She also had problems with swelling in her right leg.  
Her plantar wart kept reappearing.  Her wart caused swelling 
in her right leg.

In April and May 2002, the veteran complained of painful 
fungus nails, and pain on the bottom of her feet.  The 
assessment was onychomycosis and foot pain.

A May 2003 podiatry treatment record shows the veteran 
underwent routine diabetic foot care.  It was noted that she 
had no new complaints.  On examination, the nails were 
mycotic, elongated, and dystrophic, with subungal debris 1-
10.  There were no open lesions or macerations.  The 
assessment was onychomycosis.

July 2003 podiatry treatment records show the veteran 
complained of right foot pain.  Her X-rays showed no acute 
pathology in the right foot, except a heel spur.  The veteran 
had heel pads and Motrin at home, and she was instructed to 
rest her feet and take Motrin.

In September 2003, the veteran again underwent podiatry 
examination.  She complained of pain on the bottom of her 
right foot, on the arch and the heel.  She had an X-ray done 
and was told she had spurs.  On examination, there were no 
open lesions or macerations noted.  The nails were thickened, 
dystrophic, and discolored, with subungual debris 1-5 
bilaterally.  Pain was noted with palpation to the medial 
band of the plantar fascia and along the medial calcaneal 
tubercle of the right foot.  X-rays of the right foot showed 
no increase in soft tissue density.  There was good bone 
density.  Loss of joint spacing was generalized to the right 
foot.  Inferior and posterior calcaneal spurs were noted.  
There were no breaks in the cortices.  There was no evidence 
of fracture or dislocation.  The assessment was plantar 
fasciitis, right heel spur syndrome.

A November 2003 podiatry treatment record shows the veteran 
complained of pain on the bottom of her right foot.  She 
rated it at 9/10 before she underwent an injection, and 4/10 
currently.  On examination, the skin was soft and supple with 
good turgor.  There were no open lesions or macerations 
noted.  The nails were thickened, dystrophic, and discolored 
with subungual debris on all toes, bilaterally.  The 
assessment was plantar fasciitis, right heel spur syndrome.

A December 2003 treatment record shows the veteran complained 
of heel pain.  She was taking Motrin, doing stretching and 
icing, and wearing heel cups with some relief.  The veteran 
described the pain that day as 5/10.  Pedal pulses were 
palpable, at +2/4, dorsalis pedis and posterior tibialis 
pulses, bilaterally.  Capillary filling time was less than 
three seconds in all digits bilaterally.  The skin was soft 
and supple, with good turgor.  No open lesions or macerations 
were noted.  The nails were thickened, dystrophic, and 
discolored, with subungual debris under nails 1-5 
bilaterally.  Pain was noted with palpation to the medial 
band of the plantar fascia and along the medial calcaneal 
tubercle of the right foot.  The assessment was plantar 
fasciitis, with right heel spur syndrome.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2001 and January 2004 letters, the RO informed the 
veteran of the VCAA and its effect on her claim.  
Specifically, the veteran was informed of the information the 
RO already had, what additional information needed to be 
obtained, and who was responsible for obtaining additional 
evidence.  In addition, the veteran was advised, by virtue of 
a detailed November 1995 statement of the case (SOC) and 
December 2002 and June 2004 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2002 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Disability Evaluation

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran is currently rated 10 percent disabled under the 
criteria of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819.  
Under that code, benign skin neoplasms are to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801-7805), or impairment of function.  Id.  The veteran 
has been rated 10 percent under the criteria of 38 C.F.R. 
§ 4.118, DC 7804.  Under that Code, scars, superficial, 
painful on examination are rated 10 percent disabling.  Id.  
Note 1 indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  Id.  Note 2 
indicates that, as in this case, a 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  Id.  This diagnostic code provides for a 
10 percent rating and no more.

In order to afford the veteran the highest possible 
evaluation, the Board will examine all other possible 
diagnostic codes to determine whether they apply.

The Board finds that 38 C.F.R. § 4.118, Diagnostic Codes 7800 
and 7801, are not for application in the veteran's case 
because the veteran's warts are not on her head, face, or 
neck, nor are they deep or cause limited motion and measure 
at least twelve square inches.

Under 38 C.F.R. § 4.118, DC 7805, scars, other, are to be 
rated on limitation of function of the affected part.  Under 
38 C.F.R. § 4.71a, limitation of motion of the ankle warrants 
a 10 percent rating when moderate and a 20 percent rating 
when marked.  Therefore, the veteran would have to 
demonstrate marked limitation of motion of her ankle to be 
awarded a 20 percent disability rating.  However, there is 
little evidence in the veteran's claims file to suggest that 
she has limitation of function of her foot or ankle due to 
her service-connected disability.  Indeed, a July 1996 VA 
examination report shows she had full range of motion of her 
ankle, and her right foot was neurovascularly intact.  While 
a February 2001 treatment record shows the veteran had pain 
on range of motion of her ankle and decreased dorsiflexion of 
her ankle, there is no indication that this limitation was 
any more than moderate.  Indeed, the veteran never even 
stated that she had limitation of function of her foot or 
ankle, only that it caused pain.  Therefore, a higher 
disability rating is not warranted under this code.

Finally, under 38 C.F.R. § 4.71a, DC 5284, other foot 
injuries are rated 10 percent when moderate, 20 percent when 
moderately severe, and 30 percent when severe.  However, the 
veteran's disability of plantar wart does not rise to the 
level of moderately severe.  The Board recognizes that the 
recurring warts cause her some pain and limit her ability to 
stand longer than 30 minutes.  However, those complaints do 
not warrant the description of moderately severe, and, 
therefore, cannot be rated 20 percent disabling under this 
code.

The Board further notes that, during the course of the 
veteran's appeal, the regulations regarding skin diseases 
were amended.  Prior to August 30, 2002, ratings under 
Diagnostic Code 7819 for new, benign skin growths were to be 
rated as analogous to scars, disfigurement, etc., using the 
criteria for eczema under DC 7806.  Under Diagnostic Code 
7806, a 10 percent rating will be assigned if there is 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  A 30 percent rating applies if 
there is exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating is assigned if 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestation, or if the disability is 
exceptionally repugnant.  38 C.F.R. § 4.118, DCs 7806 and 
7819.  A 10 percent rating is for application for a 
superficial, tender and painful scar on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The record reflects that the RO provided the veteran with 
notice of the revised regulations in the December 2002 SSOC, 
described above.  Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the criteria effective prior to August 30, 2002, the 
veteran could not be rated in excess of 10 percent for her 
service-connected plantar warts.  38 C.F.R. § 4.118, DC 7819 
indicates that new growths, benign, skin are to be rated as 
scars, disfigurement, etc.  A further note states that unless 
otherwise provided, the Board is to rate DCs 7807 to 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  Id.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7802 (2002) are not 
for application because the veteran's warts are not on her 
head, face, and neck and are not the result of burns.  
38 C.F.R. § 4.118, DCs 7803 and 7804 (2002) provide a maximum 
10 percent evaluation.  Under 38 C.F.R. § 4.118, DC 7805 
(2002), other scars are to be rated based on limitation of 
function of the affected part.  Since the regulations 
governing the foot and the ankle have not been amended during 
the course of the veteran's appeal, evaluation of her 
disability under these codes would yield an identical result 
to that discussed above.

Under the criteria of 38 C.F.R. § 4.118, DC 7806 (2002), 
eczema warrants a noncompensable rating with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, a 10 percent rating with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, a 30 percent rating with exudation or itching 
constant, extensive lesions, or marked disfigurement, and a 
50 percent rating with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

Under this Code, the veteran's disability does not warrant an 
increase to a 30 percent disability rating.  Specifically, 
there is no evidence that the veteran's plantar warts cause 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Indeed, there is no disfigurement, as the 
warts are on her right foot.  Furthermore, the physician has 
measured it to be about four millimeters in diameter at its 
biggest, and cannot be described as extensive.  Therefore, an 
increase to 30 percent is not warranted under DC 7806 (2002).

As discussed above, both the old and new regulations for 
evaluating the veteran's foot disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Karnas precedent and its progeny, which required us to apply 
the old criteria despite their having been rescinded.  In any 
future claims and adjudications, the RO will apply only the 
amended rating criteria, and will consider evidence developed 
after the present claim.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's plantar warts of the first 
metatarsal head area, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in March 1995, has her plantar 
wart, first metatarsal head area been more disabling than as 
currently rated under this decision.


ORDER

An initial disability rating in excess of 10 percent for 
plantar wart, first metatarsal head area, is denied.


REMAND

With regard to the veteran's claim for service connection for 
uterine fibroid cysts, the Board notes that the veteran's 
service medical records reflect that she sought treatment 
numerous times for uterine and cervical problems.  She 
underwent a Cesarean Section and tubal ligation while in 
service.  She complained numerous times of clotting and pain 
on menstruation.  Finally, a December 1989 examination report 
shows a diagnosis of a Bartholin's cyst.  The Board also 
notes that the veteran continued to receive treatment for 
various gynecological symptoms shortly after service, and up 
to the present.  Therefore, the Board finds that a remand is 
necessary to afford the veteran an examination.  The examiner 
will be asked to evaluate the veteran's previous medical 
records and offer an opinion as to the likelihood that her 
current uterine fibroid cysts are related to her service.

In view of the foregoing, this matter is REMANDED to the RO 
for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination (e.g., gynecological) 
to determine the etiology of any uterine fibroid 
cysts found to be present.  All indicated tests 
and studies should be performed and all clinical 
findings reported in detail.

a.  The examiner should be requested to 
provide an opinion concerning the etiology of 
any uterine fibroid cysts found to be present, 
to include whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
uterine fibroid cysts were incurred during 
military service, with reference to clinical 
findings noted in the veteran's service 
medical records, dated from 1982 to 1992, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

b.  The examiner should specifically address 
the veteran's December 1989 diagnosis of a 
Bartholin's cyst.  If, and only if, uterine 
fibroid cysts are diagnosed, the examiner is 
requested to answer the following questions:

i.  If the veteran has such a disability, 
does it represent a disease process or the 
residuals of an injury?  

ii.  Taking into consideration the evidence 
incorporated in the 1982 through 1992 
service medical records, when was the 
disability incurred?

iii.  If the disability was incurred before 
March 1982 (even if a congenital or 
developmental disorder), was there a 
permanent increase in disability, beyond the 
natural progress of the disorder, during the 
veteran's period of military duty?

c.  Note: The term "as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

d.  A rationale should be provided for all 
opinions offered.  The veteran's claims file, 
to include this Remand, should be made 
available to the examiner prior to 
examination, and the examination report should 
indicate whether the veteran's medical records 
were reviewed.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for uterine 
fibroid cysts.  If the benefits sought on appeal 
remain denied, the veteran and her representative 
should be provided with an SSOC.  The SSOC should 
contain notice of all relevant actions taken on 
the claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal since 
the June 2004 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


